DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 5-9 of Applicant response, filed 06/01/2022, with respect to claims 1-5 and 10-14 have been fully considered and are persuasive.  The 35 U.S.C. 102(a1) of claims 1-5, and 10-14 has been withdrawn. Applicant argues that “… system recited in amended independent claim 1 provides multiple AI assistants on one platform (e.g., in one AI speaker) by installing multiple AI assistants modules in one AI speaker so that the AI speaker can identify and verify each of multiple users. That is, one AI speaker is shared among multiple users in using their AI assistants. That is, an objective of the system recited in amended independent claim 1 is to provide a user-customized artificial intelligence (AI) speaker-based personalized service system using voiceprint recognition, the personalized service system being capable of providing user-specific services through one platform by analyzing service use patterns of each user in a small group by using multiple AI assistants built in an AI speaker which can perform utterer verification.” Applicant arguments that the prior art of Choi et al., does not teach the claimed invention as amended is persuasive.

Allowable Subject Matter

Claims 1-5, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant claims a user-customized artificial intelligence (Al) speaker-based personalized service system using voiceprint recognition, the system comprising: a voice recognition device configured to verify each user of a group of users through voice recognition so that a voice instruction issued by each of the users can be performed; and a data processing device interconnected with the voice recognition device, wherein the voice recognition device comprises: a storage unit configured to store a speech sample of each of the users; a receiver configured to receive a first utterance of a first utterer; a determination unit configured to compare the first utterance against the speech samples stored in the storage unit; and an execution unit configured to generate an instruction signal corresponding to a first voice instruction uttered by the first utterer, wherein the receiver comprises a wake-up-call receiver, wherein the determination unit comprises a caller recognition unit, wherein the storage unit comprises a wakeup call phrase storage unit, wherein when the first utterer utters a first wakeup call phrase as the first utterance, the wake-up-call receiver receives the first wakeup call phrase, registered wakeup call phrases of the respective users are stored in the wake-up-call storage unit, the caller recognition unit compares the first wakeup call phrase against the registered wakeup call phrases to determine whether the first utterer is a registered user, and the voice recognition device creates a first instruction session for the first utterer when the first utterer is determined to be a registered user, wherein the storage unit further comprises an instruction storage unit in which registered instruction phrase of each of the registered users are stored, wherein the determination unit further comprises an instruction phrase recognition unit that compares the first instruction phrase against the registered instruction phrases of the registered users and determines whether the first instruction phrase is a general instruction or a special instruction, wherein when the first instruction phrase is determined to be a general instruction, the execution unit generates a general instruction signal for executing the general instruction, wherein the determination unit further comprises a caller-utterer recognition unit, and 2Application No. 16/805,601 Docket No. 601750-000025 wherein when the first instruction phrase is a special instruction, the caller-utterer recognition unit compares the first instruction phrase against the registered instruction phrases to determine whether the first utterer is a registered user. The cited prior art of Choi et al., fails to fairly teach or disclose the claimed combination of features. Therefore claims 1-5, and 10-14 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658